DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi (Document Id: JP 2009046236 A, all citations provided from machine translation attached) in view of Leung (“Exponentially Weighted Moving Average”, all citations provided from machine translation attached) and Inoue (Document Id: JP 2011119783 A, all citations provided from machine translation attached).

Regarding claim 1, Adachi teaches a carrier wave generator (111) to generate a carrier wave signal. (Page.3, lines 12-20, Fig.7)

Further regarding claim 1, Adachi teaches a modulator (32, 102) to generate a modulated wave signal obtained by amplitude-modulating the carrier wave signal using an audio signal, the carrier wave signal being generated by the carrier wave generator. (Page.3, lines 12-20, Fig.7)

Further regarding claim 1, Adachi teaches a multiplier (114) to multiply the carrier wave signal by the sound pressure level estimated by a unit processor, the carrier wave signal being generated by the carrier wave generator. (Page.3, lines 12-20, Fig.7) Adachi does not explicitly teach an exponentially weighted moving average unit. 
Leung, in the same field of endeavor teaches exponentially weighted moving average. (Page.2, “Wavelets in Chemistry”, IIR filtering, lines 6-12) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Adachi in view of Inoue to incorporate exponentially weighted moving average as taught by Leung in order to smooth a measured data point by exponentially averaging that particular point with all previous measurements.


Further regarding claim 1, Adachi teaches the invention as claimed but does not explicitly teach and absolute value converter to convert the audio signal into an absolute value.
Inoue, in the same field of endeavor teaches converting audio signals to absolute value. (Page.5, lines 24-29, Fig.2, 208) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Adachi to incorporate converting audio signals to absolute value as taught by Inoue in order to have large absolute values which are than continuously updated for every audio sample thus resulting in accurate signal data for processing.  

Further regarding claim 1, Adachi teaches at least one processor (115) that performs a task on an audio signal but does not explicitly teach a processor that is a exponentially weighted moving average processor that performs an exponentially weighted moving average process on the audio signal converted by the absolute value converter, using an audio signal obtained one sampling period ago. Applicants discloser of “to estimate a sound pressure level of the audio signal” is being interpreted under intended use.
Leung, in the same field of endeavor teaches exponentially weighted moving average. (Page.2, “Wavelets in Chemistry”, IIR filtering, lines 6-12) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Adachi in view of Inoue to incorporate exponentially weighted moving average as taught by Leung in order to smooth a measured data point by exponentially averaging that particular point with all previous measurements.




Regarding claim 3, Adachi teaches wherein the modulator is an SSB-Application No. 16/469,500 Preliminary Amendmentmodulator to perform SSB-modulation on the carrier wave signal using the audio signal, the carrier wave signal being generated by the carrier wave generator. (Page.5, line 59- Page.6, line 2, Page.5, lines 14-23, Fig.12, 202, Fig.14-15)



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Inoue and Leung as applied to claim 1 above, and further in view of Shen (Document Id: US 20070067083 A1).

Regarding claim 2, Adachi in view of Inoue and Leung teaches wherein an exponentially weighted moving average unit processor as detailed above. (Adachi: Page.3, lines 12-20, Fig.7) (Leung: Page.2, “Wavelets in Chemistry”, IIR filtering, lines 6-12)  Adachi in view of Inoue and Leung teach the invention as claimed but do not explicitly a plurality of processors that are connected in series. 
Shen, in the same field of endeavor teaches a plurality of processors that are connected in series. (Paragraph 15, claim 6, Fig.3, 330, 340, 350) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Adachi in view of Inoue and Leung to incorporate a plurality of processors that are connected in series as taught by Shen in order to have high-gain amplifier circuit which results easier signal readings and current flow in every component in the circuit. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Inoue as applied to claim 3 above, and further in view of Nanri (Document Id: JP 2008085921 A, all citation provided from machine translation attached).

Regarding claim 4, Adachi in view of Inoue and Leung teaches the invention as claimed but does not explicitly teach SSB modulation using Weaver's method.
Nanri, in the same field of endeavor teaches SSB modulation using Weaver's method. (Page.2, “Description”, lines 15-17) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Adachi in view of Inoue and Leung to incorporate SSB modulation using Weaver's method as taught by Nanri in order to narrow the transmission signal bandwidth.
Alternatively,
Regarding claim 4, Adachi teaches wherein the SSB-modulator performs SSB modulation. (Page.5, line 59- Page.6, line 2, Page.5, lines 14-23, Fig.12, 202, Fig.14-15). Adachi teaches the invention as claimed but does not explicitly teach using Weaver's method. It would have been an obvious matter of design choice to use Weaver's method to perform SSB modulation, since the Weavers method is a commonly known method of SSB modulation in the art.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Inoue as applied to claim 3 above, and further in view of Yasuo (“The Merigo Method: SSB Generator/Producing A Demodulator”, all citation provided from machine translation attached).

Regarding claim 5, Adachi in view of Inoue and Leung teaches the invention as claimed but does not explicitly teach SSB modulation using Merigo method.
Yasuo, in the same field of endeavor teaches SSB modulation using Merigo method. (Document in its entirely discloses SSB modulation using Merigo method) It would have been obvious to one having ordinary skill in the art before the effective filling date to 
Alternatively,
Regarding claim 5, Adachi teaches wherein the SSB-modulator performs SSB modulation. (Page.5, line 59- Page.6, line 2, Page.5, lines 14-23, Fig.12, 202, Fig.14-15). Adachi teaches the invention as claimed but does not explicitly teach using Merigo method. It would have been an obvious matter of design choice to use Merigo method to perform SSB modulation, since the prior art discloses a SSB modulation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645